838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood SCOTT, Petitioner-Appellant,v.Allyn R. SIELAFF, Director, Virginia Department ofCorrections, Respondent-Appellee.
No. 87-6580.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1987.Decided Jan. 26, 1988.

Linwood Scott, appellant pro se.
Richard Bain Smith, Office of the Attorney General, for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Linwood Scott, a Virginia inmate, seeks to appeal from the district court's dismissal of his pro se application for habeas corpus relief.


2
Scott's petition was referred to a magistrate for review pursuant to 28 U.S.C. Sec. 636(b)(1)(B) and (C).  On June 23, 1987, the magistrate filed her report recommending that the petition be denied and dismissed.  Scott was sent a copy of the magistrate's recommendation along with notification that failure to object to the magistrate's report within ten (10) days would result in waiver of his right to appeal the district court's judgment.  See 28 U.S.C. Sec. 636(b)(1)(C).  Scott failed to file objections.  On July 27, 1987, the district court adopted the recommendation of the magistrate and dismissed the petition.  Scott appealed.


3
The failure to timely object to a magistrate's report and recommendation waives appellate review of the substance of that report if notification was given as to the need to timely object.    Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).    See Thomas v. Arn, 474 U.S. 140 (1985).  Scott was given notification but, nevertheless, he failed to timely object.  Therefore, he has waived appellate review.


4
Because the dispositive issues have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal.


5
DISMISSED.